DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted August 27, 2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on September 13, 2021 and October 8, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 14 and 27 each recite the determination that a first transaction commit time of a first HTLC (Hash Time Locked Contract) transaction is earlier than a second transaction commit time of a second HTLC transaction along with determining that secret hashes of each HTLC transaction.  Examiner’s search revealed that the term “transaction commit time” is not a term that has an established meaning in the art.  However Poon et al. (“The Bitcoin Lightning Network: Scalable Off-Chain Instant Payments, DRAFT Version 0.5.9.2, January 14, 2016, 59 pages, hereinafter referred to as Poon) discloses the term “commitment transaction” (3.1.3) as a form of agreement . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES D NIGH/Senior Examiner, Art Unit 3685